MEMORANDUM **
Joe Jimenez appeals pro se the district court’s summary judgment in favor of his employer and the order dismissing his claims against his union in his employment discrimination action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815, 816 (9th Cir.1994) (per curiam), and we affirm.
The district court did not err by dismissing Jimenez’s claims against his union because it appears, beyond doubt, that Jimenez can prove no set of facts that would entitle him to relief on his claims of discrimination and breach of the duty of fair representation. See Morley v. Walker, 175 F.3d 756, 759 (9th Cir.1999).
The district court properly granted summary judgment on Jimenez’s discriminatory termination claim because he did not present sufficient evidence that his employer’s reasons for terminating him were a pretext for racial discrimination. See Godwin v. Hunt Wesson, Inc., 150 F.3d 1217,1221-22 (9th Cir.1998).
The district court properly granted summary judgment on Jimenez’s discrimination in promotions claim because Jimenez failed to provide evidence that his employer denied him a promotion. See Warren v. City of Carlsbad, 58 F.3d 439, 442 (9th Cir.1995).
The district court properly granted summary judgment on Jimenez’s hostile work environment claim because Jimenez failed to raise a genuine issue of material fact as to whether the conduct was sufficiently severe or pervasive to alter the conditions of his employment. See Pavon v. Swift Transp. Co., Inc., 192 F.3d 902, 908 (9th Cir.1999).
We deny Jimenez’s motion filed April 29, 2002, seeking reconsideration of the order denying his motion for certified signatures. We also deny Jimenez’s motion filed August 9, 2002, demanding a jury trial.
Jimenez’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.